Mabshall, J.
The sole question is, Does the complaint state facts sufficient to show that the $36.55 paid to respondent on account of the twenty-seven children resident in the appellant district on the last day of June, 1892, belongs to-the plaintiff?
By sec. 462, R. S., it is made the duty of the school district clerk between the 10th and 15th days of July in each year to make and transmit to the town clerk a report dated the 10th day of July of such year, showing, among other things, the number of children between the, ages of four and twenty years residing in such district on the last day of the preceding June; the number of days’ time any common school has been taught in the district, including holidays, and the whole number of days’ time such school has been taught by teachers qualified according to law, including holidays; and the amount of money received for the preceding year from the state school-fund income, and the manner in which the same has been expended.
Sec. 558, R. S., provides that “ the town clerk shall apportion all school money . . . raised by the town among the-several school districts and parts of districts within the town in proportion to the number of school children between the ages of four and twenty years residing in each, taking such number from the last annual reports of their respective clerks; ” that “ if, after the date of such reports, any district shall have been altered or a new one formed, so as to render an apportionment founded on such annual reports unjust between any district, the town clerk shall ascertain the num*611ber of such children, residing in each district thus altered and formed, by the best evidence within his reach, and apportion the school money to such districts in proportion to the number of such children residing therein at the time the apportionment, is made. . . . Mo money shall be apportioned to any district, or part of a district, . . . unless the last annual report thereof . . . shall show that all school money received from the state during the year ending with the date of such report, has been applied to the payment of the wages of a legally qualified teacher, and that a school has been taught in such district by such a teacher for at least sis months during the year ending with the date of such report. . . .”
Erom the foregoing it is obvious that the statute (sec. 558) makes no provisions for the apportionment of any part of the town school fund to any district, unless the report required by sec. 462, R. S., for the year such apportionment is made, shows that the school money received from the state by such district for such year has been applied to the payment of the wages of a lawfully qualified teacher, and that a school has been taught in such district by such teacher for at least six months during such year. Mo such report from plaintiff district was or could have been on file when the apportionment of town school money was made. It follows necessarily that plaintiff has no statutory right to the $36.55 for which the action was brought. In Cassville v. Morris, 14 Wis. 440, to which our attention is called, only the question of whether a district loses its right to share in the apportionment of school money by reason of the territory comprising such district being set off, with other territory, to form a new town, the district organization remaining the same, was involved,— a different question than the one here presented. Our attention is also called to School Directors of Pelican v. School Directors of Rock Falls, 81 Wis. 428, and School Director's of Eagle River v. School Dist. No. 1 *612of Merrill, 81 Wis. 543, neither of which appears to have any-bearing on the question here presented. The right of the school board in both cases was based on a statute, not on the application of equitable principles.
It is conceded in this case, as we understand it, that the complaint does not state facts sufficient to show a right by-statute to the money claimed. That being so, the rule of the common law governs; i. e. when a portion of the territory of one political subdivision is detached to form a new one, the former retaining its organization, in the absence of a statute providing otherwise, it retains all its property, powers, rights, and privileges. Milwaukee v. Milwaukee, 12 Wis. 93; Depere v. Bellevue, 31 Wis. 120; Crawford Co. v. Iowa Co. 2 Pin. 368; Briggs v. School Dist. No. 1, 21 Wis. 348.
It follows from the foregoing that the order of the circuit court must be affirmed.
By the Oourt.— Order affirmed.